Order, Family Court, New York County (Jody Adams, J.), entered on or about April 11, 2011, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). The record shows that, despite the agency’s diligent efforts, the mother failed, during the statutorily relevant time period, to comply with the agency’s service plan. Indeed, the mother did not visit the child regularly between October 2009 and February 2010, failed to maintain sobriety or attend drug testing for several months, suspended mental health therapy, and failed to demonstrate a stable source of income (see Matter of Angel P., 44 AD3d 448, 449 [1st Dept 2007]; Matter of Carol Anne Marie L. [Melissa L.], 74 AD3d 643, 644 [1st Dept 2010]).
A preponderance of the evidence shows that it was in the child’s best interests to terminate the mother’s parental rights to free him for adoption by the foster parents, who have provided the special needs child with good care since shortly after birth (see Matter of Paul Michael G., 36 AD3d 541, 542 [1st Dept 2007]). A suspended judgment was not warranted, especially where the mother had failed to comply with court orders prohibiting unsupervised visits with the child (id.). Concur— Andrias, J.P., Sweeny, Moskowitz, Freedman and Richter, JJ.